DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of application’s Amendment, filed May 16, 2006.  The changes and remarks disclosed therein have been considered.
Claims 2-21 are pending.
Allowable Subject Matter
Claims 2-21 are allowable over the art of record.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone and in combination does not disclose the memory module being configured to forward to the NVM data backup subsystem a signal received from the memory controller to backup the data stored in the plurality of random access memory devices, and receive a backup command from the NVM data backup subsystem responsive to forwarding the signal, as recited in claims 2, 14 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN K LE whose telephone number is (571)272-1872. The examiner can normally be reached 9am-5:30pm, Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on (571)272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN K LE/           Primary Examiner, Art Unit 2825